DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to Applicant’s claims filed on July 21, 2021, claims 1-3, 6-11 and 14-18 are now pending for examination in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-3, 9-11 and 16-18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below, on Claim Rejections - 35 USC 101 accordance with the "2019 Revised Patent Subject Matter Eligibility Guidance" (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the "2019 PEG").
Step 1. in accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method (claims 1-3), system (claims 9-11 and 16), and computer readable medium (claims 17-18) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2A. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of identifying a special relationship in a blockchain network, which falls into the "Certain Methods of Organizing Human Activity," group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recites the abstract idea of managing a contract, which falls within the abstract idea of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), teaching, and following rules or instructions). It is noted that cited abstract idea also falls within the mental processes group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The recitation of generic computer components does not negate that the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1. A method comprising: querying a blockchain for blocks of the blockchain which are stored by a blockchain network that includes a plurality of mining pools; determining that transactions of a user are not distributed proportionally across the plurality of mining pools based on block content from the queried blocks and respective hash power shares of the plurality of mining pools; identifying a mining pool that the user has an abnormal relationship with from among the plurality of mining pools based on a rate of transactions of the user that are included in blocks by the identified mining pool; and storing information about the user with the abnormal relationship in a table.

With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to identifying a special relationship in a blockchain network, from a computer, a processor, a computer readable storage medium (claims 1, 9, and 21). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant's specifications paragraph [0030], FIG. 1 illustrates a network diagram of a set of mining pools for a blockchain network according to example embodiments. Referring to FIG. 1, the network 100 includes a plurality of mining pools 110A, 110B, 110C. Each mining pool has a pool of computational resources for processing blocks of a blockchain network. The mining pools may be based on a number of computing types including, without limitation, central processing units (CPUs), graphics processor units (GPUs) as shown, application specific integrated circuits (ASICs) or other technologies as may be known in the art. Each computing component will have an individual hash rate, i.e. a rate at which the component is able to perform cryptographic hashes in search of the cryptographic hash for a block. The mining pool will thus have a mining pool hash rate dependent on the amount of computing power within the mining pool and the network 100 will have an overall hash rate based on the aggregate of hash rates of all the mining pools 110A, 110B, 110C within the network. The rate at which a new block is solved, or mined, will dependent on the overall hash rate of the network and the “difficulty” in mining the new block. The difficulty is a dynamic parameter that can be adjusted to control the overall rate at which new blocks are mined.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.

Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to identifying a special relationship in a blockchain network, from a computer, a processor, a computer readable storage medium, through at a very high level of generality and without imposing meaningful limitation on the scope of the claim. In addition, Applicant's Specification (figs. 1-2A and para. 0030) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element". 
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".  MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  

• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent 
• Corp. v. Active Network, Inc ...
...Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.  Dependent claims 2-3, 10-11 and 18, recite steps such as blockchain networking. These steps when analyzed under Step 2A Prong I, it is determined that they amount to additional activity for organizing human activity and thus part of the abstract idea itself.  The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of method of organizing human activity, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9-11, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over view of Ali et al. (US Pub. No. 20170236123) and Reward distribution mechanisms and withholding attacks in Bitcoin pool mining in further view of Pierce et al. (US Pub. No. 20170103458). 
With respect to claim 1, Ali et al. teaches a method comprising:

querying a blockchain for blocks of the blockchain which are stored by a blockchain network that includes a plurality of mining pools (See Paragraph 26 “querying the first block's records” and Paragraph 17 “mining pools”).  Ali et al. does not disclose determining that transactions of a user are not distributed proportionally across the plurality of mining pools based on block content from the queried blocks and respective hash power shares of the plurality of mining pools.
However, Reward distribution mechanisms teaches determining that transactions of a user are not distributed proportionally across the plurality of mining pools based on block content from the queried blocks and respective hash power shares of the plurality of mining pools (See Page 398 Paragraph 1 “Such feature of the proportional distribution mechanism results in the pool hopping strategy for rational miners to switch among pools to gain rewards as many as possible. Specifically speaking, the rational miners choose to mine only when the expected reward is high and to leave when it is low.  Thus, it is beneficial for a miner to mine within a short round and leaves when the expected reward is reduced. It is shown that the threshold to perform pool hopping strategy is the situation when the number of all submitted shares is 43.5% of the difficulty level”);

identifying a mining pool that the user has an abnormal relationship with from among the plurality of mining pools based on a rate of transactions of the user that are included in blocks by the identified mining pool (See Page 398 Paragraph 1 “Such feature of the proportional distribution mechanism results in the pool hopping strategy for rational miners to switch among pools to gain rewards as many as possible. Specifically speaking, the rational miners choose to mine only when the expected reward is high and to leave when it is low.  Thus, it is beneficial for a miner to mine within a short round and leaves when the expected reward is reduced. It is shown that the threshold to perform pool hopping strategy is the situation when the number of all submitted shares is 43.5% of the difficulty level”); and
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Ali et al. (blockchain) with Reward distribution mechanisms.  This would have facilitated reward distribution by analyzing miner behavior.  See Reward distribution Pages 393-394.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  
Ali et al. as modified by Reward distribution mechanisms does not disclose toring information about the user with the abnormal relationship in a table.
However, Pierce et al. teaches storing information about the user with the abnormal relationship in a table (See Paragraph 56 “a trade database 408 may be included to store historical information identifying trades and descriptions of trades. In particular, a trade database may store information identifying or associated with the time that an order was executed and the contract price. The trade database 408 may also comprise a storage device configured to store at least part of the orders submitted by electronic devices operated by traders (and/or other users)”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Ali et al. (blockchain) and Reward distribution mechanisms with Pierce et al. (Contracts that Settle Based on a Virtual Currency Difficulty Factor).  This would have facilitated reward distribution by analyzing miner behavior.  See Pierce et al. Paragraphs 1-14.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  

The Ali et al. reference as modified by Reward distribution mechanisms and Pierce et al. teaches all the limitations of claim 1.  With respect to claim 2, Pierce et al. teaches the method of claim 0, further comprising determining the respective hash power shares of the plurality of mining pools of the blockchain network based on the queried block content (See Paragraph  26 “rate has been received and/or calculated”).

With respect to claim 9, Ali et al. teaches a system, comprising:
Processor (See Paragraph 23 “processor”) configured to:
query a blockchain for blocks of the blockchain which are stored by a blockchain network that includes a plurality of mining pools (See Paragraph 26 “querying the first block's records” and Paragraph 17 “mining pools”).  Ali et al. does not disclose determining that transactions of a user are not distributed proportionally across the plurality of mining pools based on block content from the queried blocks and respective hash power shares of the plurality of mining pools.
However, Pierce et al. teaches determine that transactions of a user are not distributed proportionally across the plurality of mining pools based on block content from the queried blocks and respective hash power shares of the plurality of mining pools (See Paragraph 26 “the estimated or actual transaction fees associated with all virtual currency blocks generated during a designated time period can also be accounted for. After a network has rate has been received and/or calculated, an expected yield can be calculated in order to estimate the amount of virtual currency that a virtual currency miner can expect to produce using a given mining configuration”);
identify a mining pool that the user has an abnormal relationship with from among the plurality of mining pools based on a rate of transactions of the user that are included in blocks by the identified mining pool (See Paragraph 56 “a trade database 408 may be included to store historical information identifying trades and descriptions of trades. In particular, a trade database may store information identifying or associated with the time that an order was executed and the contract price. The trade database 408 may also comprise a storage device configured to store at least part of the orders submitted by electronic devices operated by traders (and/or other users)”); and
store information about the user with the abnormal relationship in a table (See Paragraph 56 “a trade database 408 may be included to store historical information identifying trades and descriptions of trades. In particular, a trade database may store information identifying or associated with the time that an order was executed and the contract price. The trade database 408 may also comprise a storage device configured to store at least part of the orders submitted by electronic devices operated by traders (and/or other users)”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Ali et al. (blockchain) with Pierce et al. (Contracts that Settle Based on a Virtual Currency Difficulty Factor).  This would have facilitated trading.  See Pierce et al. Paragraphs 1-14.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  

With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 2, because claim 10 is substantially equivalent to claim 2.

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 3, because claim 11 is substantially equivalent to claim 3.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 8, because claim 16 is substantially equivalent to claim 8.

With respect to claim 17, Ali et al. teaches a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform:

querying a blockchain for blocks of the blockchain which are stored by a blockchain network that includes a plurality of mining pools (See Paragraph 26 “querying the first block's records” and Paragraph 17 “mining pools”).  Ali et al. does not disclose determining that transactions of a user are not distributed proportionally across the plurality of mining pools based on block content from the queried blocks and respective hash power shares of the plurality of mining pools.
However, Reward distribution mechanisms teaches determining that transactions of a user are not distributed proportionally across the plurality of mining pools based on block content from the queried blocks and respective hash power shares of the plurality of mining pools (See Page 398 Paragraph 1 “Such feature of the proportional distribution mechanism results in the pool hopping strategy for rational miners to switch among pools to gain rewards as many as possible. Specifically speaking, the rational miners choose to mine only when the expected reward is high and to leave when it is low.  Thus, it is beneficial for a miner to mine within a short round and leaves when the expected reward is reduced. It is shown that the threshold to perform pool hopping strategy is the situation when the number of all submitted shares is 43.5% of the difficulty level”);

identifying a mining pool that the user has an abnormal relationship with from among the plurality of mining pools based on a rate of transactions of the user that are included in blocks by the identified mining pool (See Page 398 Paragraph 1 “Such feature of the proportional distribution mechanism results in the pool hopping strategy for rational miners to switch among pools to gain rewards as many as possible. Specifically speaking, the rational miners choose to mine only when the expected reward is high and to leave when it is low.  Thus, it is beneficial for a miner to mine within a short round and leaves when the expected reward is reduced. It is shown that the threshold to perform pool hopping strategy is the situation when the number of all submitted shares is 43.5% of the difficulty level”); and

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Ali et al. (blockchain) with Reward distribution mechanisms.  This would have facilitated reward distribution by analyzing miner behavior.  See Reward distribution Pages 393-394.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  
Ali et al. as modified by Reward distribution mechanisms does not disclose toring information about the user with the abnormal relationship in a table.
However, Pierce et al. teaches storing information about the user with the abnormal relationship in a table (See Paragraph 56 “a trade database 408 may be included to store historical information identifying trades and descriptions of trades. In particular, a trade database may store information identifying or associated with the time that an order was executed and the contract price. The trade database 408 may also comprise a storage device configured to store at least part of the orders submitted by electronic devices operated by traders (and/or other users)”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Ali et al. (blockchain) and Reward distribution mechanisms with Pierce et al. (Contracts that Settle Based on a Virtual Currency Difficulty Factor).  This would have facilitated reward distribution by analyzing miner behavior.  See Pierce et al. Paragraphs 1-14.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  

Claim(s) 6-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (US Pub. No. 20170236123) and Reward distribution mechanisms and withholding attacks in Bitcoin pool mining and Pierce et al. (US Pub. No. 20170103458) in further view of Gleichauf (US Pub. No. 20180109541).

The Ali et al. reference as modified by Reward distribution mechanisms and Pierce et al. teaches all the limitations of claim 1.  With respect to claim 6, Ali et al. as modified by Pierce et al. does not disclose converting a blockchain address of the user into a name based on web scraping of content associated with the user.
However, Gleichauf teaches the method of claim 1. further comprising converting a blockchain address of the user into a name based on web scraping of content associated with the user (See Gleichauf Paragraphs 35 “facilitate and/or support a transfer of value, assets, rights, etc., confirmation of an identity”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Ali et al. (blockchain) and Reward distribution mechanisms and Pierce et al. (Contracts that Settle Based on a Virtual Currency Difficulty Factor) with Gleichauf (blockchain technology).  This would have facilitated trading.  See Gleichauf Paragraphs 2-5.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  

The Ali et al. reference as modified by Reward distribution mechanisms and Pierce et al. teaches all the limitations of claim 1.  With respect to claim 7, Ali et al. as modified by Pierce et al. does not disclose accessing an address - entity identity matching table to determine an identity of the user having the transactions that are not distributed proportionally across the plurality of mining pools.
However, Gleichauf teaches the method of claim 0, further comprising accessing an address - entity identity matching table to determine an identity of the user having the transactions that are not distributed proportionally across the plurality of mining pools (See Gleichauf Paragraphs 35 “facilitate and/or support a transfer of value, assets, rights, etc., confirmation of an identity”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Ali et al. (blockchain) and Reward distribution mechanisms and Pierce et al. (Contracts that Settle Based on a Virtual Currency Difficulty Factor) with Gleichauf (blockchain technology).  This would have facilitated trading.  See Gleichauf Paragraphs 2-5.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  

The Ali et al. reference as modified by Reward distribution mechanisms and Pierce et al. teaches all the limitations of claim 1.  With respect to claim 8, Ali et al. as modified by Pierce et al. does not disclose generating the address - entity identity matching table by processing information from a plurality of digital media sources including at least one social media source to determine users associated with addresses included in the transactions.
However, Gleichauf teaches the method of claim 0, further comprising generating the address - entity identity matching table by processing information from a plurality of digital media sources including at least one social media source to determine users associated with addresses included in the transactions (See Gleichauf Paragraphs 35 “facilitate and/or support a transfer of value, assets, rights, etc., confirmation of an identity”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Ali et al. (blockchain) and Reward distribution mechanisms and Pierce et al. (Contracts that Settle Based on a Virtual Currency Difficulty Factor) with Gleichauf (blockchain technology).  This would have facilitated trading.  See Gleichauf Paragraphs 2-5.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 6, because claim 14 is substantially equivalent to claim 6.

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 7, because claim 15 is substantially equivalent to claim 7.

Allowable subject matter
Claims 3 and 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The prior art of record does not disclose, teach, or suggest the claimed limitations of (in combination with all other features in the claim), wherein the querying comprises querying a blockchain ledger for all transactions that are stored in a most recent predetermined number of blocks., as claimed in claims 3 and 18.

Response to Arguments
Applicant’s arguments:
In regards to claim 1, appellant argues Zhu fails to describe or suggest, “determining that transactions of a user are not distributed proportionally across the plurality of mining pools based on block content from the queried blocks and respective hash power shares of the plurality of mining pools.”

Examiner’s Reply:
Examiner has reviewed remarks dated July 21, 2021, but respectfully disagrees and has further clarified the claims above.  
	Zhu‘s specification teaches, at Page 398 Paragraph(s) 3.1.2. Pool Hopping. Pool hopping is always viewed as one of the most vulnerable
weaknesses of the proportional mechanism [34,41]. In a mining pool, the expected
reward for each share is (1−f)B
n. The longer a round is, the more shares are sub-
mitted. Therefore, as the total number of shares, N, is increased, the value of each
share in a longer round is reduced. Such feature of the proportional distribution
mechanism results in the pool hopping strategy for rational miners to switch among
pools to gain rewards as many as possible. Speciﬁcally speaking, the rational miners
choose to mine only when the expected reward is high and to leave when it is low.
Thus, it is beneﬁcial for a miner to mine within a short round and leaves when the
expected reward is reduced. It is shown that the threshold to perform pool hopping
strategy is the situation when the number of all submitted shares is 43.5% of the
diﬃculty level [33]. Accordingly, the rational miners would choose to mine in a
mining pool when the total number of shares is below this threshold and leave the
pool when the total number of shares is higher than this threshold. If the rational
miners who choose to adopt hopping strategy can constantly earn the rewards more
than the expected reward without hopping, more honest miners lose their deserved
proﬁts. Moreover, if all miners choose to leave the mining pool when the number
of all submitted shares is 43.5% of the diﬃculty level, no block can be mined in the
pool.
3.2. Slush’s mechanism. Slush mechanism is introduced to prevent pool hopping
problem [57]. Compared with proportional mechanism, slush mechanism measures
mining power by scoring hash rate instead of simply counting submitted shares. As
we discussed above, the value of each share decreases in time under proportional
mechanism, i.e., the newer submitted shares are worth more than the older submit-
ted shares in each round. Thus, slush mechanism aims to give more weight to those
shares submitted in the late period of each round and to make the expected reward
of each share equal. Slush mechanism uses an exponential function to calculate the
score of a share sat time t0, i.e.,
C(s, t0) = e
τ(s)−t0
λ,(5)
where λis a parameter controlling how fast the score of a share declines in time.
The lower the λis, the faster the decline is. Currently, the value of λis set to be
1200 in real-world slush mining pools
1  3.1.2. Pool Hopping. Pool hopping is always viewed as one of the most vulnerable
weaknesses of the proportional mechanism [34,41]. In a mining pool, the expected
reward for each share is (1−f)B
n. The longer a round is, the more shares are sub-
mitted. Therefore, as the total number of shares, N, is increased, the value of each
share in a longer round is reduced. Such feature of the proportional distribution
mechanism results in the pool hopping strategy for rational miners to switch among
pools to gain rewards as many as possible. Speciﬁcally speaking, the rational miners
choose to mine only when the expected reward is high and to leave when it is low.
Thus, it is beneﬁcial for a miner to mine within a short round and leaves when the
expected reward is reduced. It is shown that the threshold to perform pool hopping
strategy is the situation when the number of all submitted shares is 43.5% of the
diﬃculty level [33]. Accordingly, the rational miners would choose to mine in a
mining pool when the total number of shares is below this threshold and leave the
pool when the total number of shares is higher than this threshold. If the rational
miners who choose to adopt hopping strategy can constantly earn the rewards more
than the expected reward without hopping, more honest miners lose their deserved
proﬁts. Moreover, if all miners choose to leave the mining pool when the number
of all submitted shares is 43.5% of the diﬃculty level, no block can be mined in the
pool.
3.2. Slush’s mechanism. Slush mechanism is introduced to prevent pool hopping
problem [57]. Compared with proportional mechanism, slush mechanism measures
mining power by scoring hash rate instead of simply counting submitted shares. As
we discussed above, the value of each share decreases in time under proportional
mechanism, i.e., the newer submitted shares are worth more than the older submit-
ted shares in each round. Thus, slush mechanism aims to give more weight to those
shares submitted in the late period of each round and to make the expected reward
of each share equal. Slush mechanism uses an exponential function to calculate the
score of a share sat time t0, i.e.,
C(s, t0) = e
τ(s)−t0
λ,(5)
where λis a parameter controlling how fast the score of a share declines in time.
The lower the λis, the faster the decline is. Currently, the value of λis set to be
1200 in real-world slush mining pools
3.1.2. Pool Hopping. Pool hopping is always viewed as one of the most vulnerable
weaknesses of the proportional mechanism [34,41]. In a mining pool, the expected
reward for each share is (1−f)B
n. The longer a round is, the more shares are sub-
mitted. Therefore, as the total number of shares, N, is increased, the value of each
share in a longer round is reduced. Such feature of the proportional distribution
mechanism results in the pool hopping strategy for rational miners to switch among
pools to gain rewards as many as possible. Speciﬁcally speaking, the rational miners
choose to mine only when the expected reward is high and to leave when it is low.
Thus, it is beneﬁcial for a miner to mine within a short round and leaves when the
expected reward is reduced. It is shown that the threshold to perform pool hopping
strategy is the situation when the number of all submitted shares is 43.5% of the
diﬃculty level [33]. Accordingly, the rational miners would choose to mine in a
mining pool when the total number of shares is below this threshold and leave the
pool when the total number of shares is higher than this threshold. If the rational
miners who choose to adopt hopping strategy can constantly earn the rewards more
than the expected reward without hopping, more honest miners lose their deserved
proﬁts. Moreover, if all miners choose to leave the mining pool when the number
of all submitted shares is 43.5% of the diﬃculty level, no block can be mined in the
pool.
3.2. Slush’s mechanism. Slush mechanism is introduced to prevent pool hopping
problem [57]. Compared with proportional mechanism, slush mechanism measures
mining power by scoring hash rate instead of simply counting submitted shares. As
we discussed above, the value of each share decreases in time under proportional
mechanism, i.e., the newer submitted shares are worth more than the older submit-
ted shares in each round. Thus, slush mechanism aims to give more weight to those
shares submitted in the late period of each round and to make the expected reward
of each share equal. Slush mechanism uses an exponential function to calculate the
score of a share sat time t0, i.e.,
C(s, t0) = e
τ(s)−t0
λ,(5)
where λis a parameter controlling how fast the score of a share declines in time.
The lower the λis, the faster the decline is. Currently, the value of λis set to be
1200 in real-world slush mining pools
 3.1.2. Pool Hopping. Pool hopping is always viewed as one of the most vulnerable weaknesses of the proportional mechanism [34,41]. In a mining pool, the expected reward for each share is (1−f) B n. The longer a round is, the more shares are submitted. Therefore, as the total number of shares, N, is increased, the value of each share in a longer round is reduced. Such feature of the proportional distribution mechanism results in the pool hopping strategy for rational miners to switch among pools to gain rewards as many as possible. Speciﬁcally speaking, the rational miners choose to mine only when the expected reward is high and to leave when it is low.  Thus, it is beneﬁcial for a miner to mine within a short round and leaves when the expected reward is reduced. It is shown that the threshold to perform pool hopping strategy is the situation when the number of all submitted shares is 43.5% of the diﬃculty level [33]. Accordingly, the rational miners would choose to mine in a mining pool when the total number of shares is below this threshold and leave the pool when the total number of shares is higher than this threshold. If the rational miners who choose to adopt hopping strategy can constantly earn the rewards more than the expected reward without hopping, more honest miners lose their deserved proﬁts. Moreover, if all miners choose to leave the mining pool when the number of all submitted shares is 43.5% of the diﬃculty level, no block can be mined in the pool.
3.2. Slush’s mechanism. Slush mechanism is introduced to prevent pool hopping problem [57]. Compared with proportional mechanism, slush mechanism measures mining power by scoring hash rate instead of simply counting submitted shares. As we discussed above, the value of each share decreases in time under proportional mechanism, i.e., the newer submitted shares are worth more than the older submitted shares in each round. Thus, slush mechanism aims to give more weight to those shares submitted in the late period of each round and to make the expected reward of each share equal. Slush mechanism uses an exponential function to calculate the score of a share sat time t0, i.e.,
C(s, t0) = e^τ(s)−t0/λ,
where λ is a parameter controlling how fast the score of a share declines in time.  The lower the λis, the faster the decline is. Currently, the value of λis set to be 1200 in real-world slush mining pools.  The information of Zhu would have been used in order to determine relationships In relation to a mining pool based on hashing power.  A user’s contribution to a pool that was larger than another’s is an abnormal relationship.  Therefore the rejection is maintained.
Applicant’s arguments:
In regards to claim 1, appellant argues Zhu fails to describe or suggest, “identifying a mining pool that the user has an abnormal relationship with from among the plurality of mining pools based on a rate of transactions of the user that are included in blocks by the identified mining pool.”
Examiner’s Reply:
Examiner has reviewed remarks dated July 21, 2021, but respectfully disagrees and has further clarified the claims above.  
	Zhu‘s specification teaches, at Page 398 Paragraph(s) 3.1.2. Pool Hopping. Pool hopping is always viewed as one of the most vulnerable
weaknesses of the proportional mechanism [34,41]. In a mining pool, the expected
reward for each share is (1−f)B
n. The longer a round is, the more shares are sub-
mitted. Therefore, as the total number of shares, N, is increased, the value of each
share in a longer round is reduced. Such feature of the proportional distribution
mechanism results in the pool hopping strategy for rational miners to switch among
pools to gain rewards as many as possible. Speciﬁcally speaking, the rational miners
choose to mine only when the expected reward is high and to leave when it is low.
Thus, it is beneﬁcial for a miner to mine within a short round and leaves when the
expected reward is reduced. It is shown that the threshold to perform pool hopping
strategy is the situation when the number of all submitted shares is 43.5% of the
diﬃculty level [33]. Accordingly, the rational miners would choose to mine in a
mining pool when the total number of shares is below this threshold and leave the
pool when the total number of shares is higher than this threshold. If the rational
miners who choose to adopt hopping strategy can constantly earn the rewards more
than the expected reward without hopping, more honest miners lose their deserved
proﬁts. Moreover, if all miners choose to leave the mining pool when the number
of all submitted shares is 43.5% of the diﬃculty level, no block can be mined in the
pool.
3.2. Slush’s mechanism. Slush mechanism is introduced to prevent pool hopping
problem [57]. Compared with proportional mechanism, slush mechanism measures
mining power by scoring hash rate instead of simply counting submitted shares. As
we discussed above, the value of each share decreases in time under proportional
mechanism, i.e., the newer submitted shares are worth more than the older submit-
ted shares in each round. Thus, slush mechanism aims to give more weight to those
shares submitted in the late period of each round and to make the expected reward
of each share equal. Slush mechanism uses an exponential function to calculate the
score of a share sat time t0, i.e.,
C(s, t0) = e
τ(s)−t0
λ,(5)
where λis a parameter controlling how fast the score of a share declines in time.
The lower the λis, the faster the decline is. Currently, the value of λis set to be
1200 in real-world slush mining pools
1  3.1.2. Pool Hopping. Pool hopping is always viewed as one of the most vulnerable
weaknesses of the proportional mechanism [34,41]. In a mining pool, the expected
reward for each share is (1−f)B
n. The longer a round is, the more shares are sub-
mitted. Therefore, as the total number of shares, N, is increased, the value of each
share in a longer round is reduced. Such feature of the proportional distribution
mechanism results in the pool hopping strategy for rational miners to switch among
pools to gain rewards as many as possible. Speciﬁcally speaking, the rational miners
choose to mine only when the expected reward is high and to leave when it is low.
Thus, it is beneﬁcial for a miner to mine within a short round and leaves when the
expected reward is reduced. It is shown that the threshold to perform pool hopping
strategy is the situation when the number of all submitted shares is 43.5% of the
diﬃculty level [33]. Accordingly, the rational miners would choose to mine in a
mining pool when the total number of shares is below this threshold and leave the
pool when the total number of shares is higher than this threshold. If the rational
miners who choose to adopt hopping strategy can constantly earn the rewards more
than the expected reward without hopping, more honest miners lose their deserved
proﬁts. Moreover, if all miners choose to leave the mining pool when the number
of all submitted shares is 43.5% of the diﬃculty level, no block can be mined in the
pool.
3.2. Slush’s mechanism. Slush mechanism is introduced to prevent pool hopping
problem [57]. Compared with proportional mechanism, slush mechanism measures
mining power by scoring hash rate instead of simply counting submitted shares. As
we discussed above, the value of each share decreases in time under proportional
mechanism, i.e., the newer submitted shares are worth more than the older submit-
ted shares in each round. Thus, slush mechanism aims to give more weight to those
shares submitted in the late period of each round and to make the expected reward
of each share equal. Slush mechanism uses an exponential function to calculate the
score of a share sat time t0, i.e.,
C(s, t0) = e
τ(s)−t0
λ,(5)
where λis a parameter controlling how fast the score of a share declines in time.
The lower the λis, the faster the decline is. Currently, the value of λis set to be
1200 in real-world slush mining pools
3.1.2. Pool Hopping. Pool hopping is always viewed as one of the most vulnerable
weaknesses of the proportional mechanism [34,41]. In a mining pool, the expected
reward for each share is (1−f)B
n. The longer a round is, the more shares are sub-
mitted. Therefore, as the total number of shares, N, is increased, the value of each
share in a longer round is reduced. Such feature of the proportional distribution
mechanism results in the pool hopping strategy for rational miners to switch among
pools to gain rewards as many as possible. Speciﬁcally speaking, the rational miners
choose to mine only when the expected reward is high and to leave when it is low.
Thus, it is beneﬁcial for a miner to mine within a short round and leaves when the
expected reward is reduced. It is shown that the threshold to perform pool hopping
strategy is the situation when the number of all submitted shares is 43.5% of the
diﬃculty level [33]. Accordingly, the rational miners would choose to mine in a
mining pool when the total number of shares is below this threshold and leave the
pool when the total number of shares is higher than this threshold. If the rational
miners who choose to adopt hopping strategy can constantly earn the rewards more
than the expected reward without hopping, more honest miners lose their deserved
proﬁts. Moreover, if all miners choose to leave the mining pool when the number
of all submitted shares is 43.5% of the diﬃculty level, no block can be mined in the
pool.
3.2. Slush’s mechanism. Slush mechanism is introduced to prevent pool hopping
problem [57]. Compared with proportional mechanism, slush mechanism measures
mining power by scoring hash rate instead of simply counting submitted shares. As
we discussed above, the value of each share decreases in time under proportional
mechanism, i.e., the newer submitted shares are worth more than the older submit-
ted shares in each round. Thus, slush mechanism aims to give more weight to those
shares submitted in the late period of each round and to make the expected reward
of each share equal. Slush mechanism uses an exponential function to calculate the
score of a share sat time t0, i.e.,
C(s, t0) = e
τ(s)−t0
λ,(5)
where λis a parameter controlling how fast the score of a share declines in time.
The lower the λis, the faster the decline is. Currently, the value of λis set to be
1200 in real-world slush mining pools
 3.1.2. Pool Hopping. Pool hopping is always viewed as one of the most vulnerable weaknesses of the proportional mechanism [34,41]. In a mining pool, the expected reward for each share is (1−f) B n. The longer a round is, the more shares are submitted. Therefore, as the total number of shares, N, is increased, the value of each share in a longer round is reduced. Such feature of the proportional distribution mechanism results in the pool hopping strategy for rational miners to switch among pools to gain rewards as many as possible. Speciﬁcally speaking, the rational miners choose to mine only when the expected reward is high and to leave when it is low.  Thus, it is beneﬁcial for a miner to mine within a short round and leaves when the expected reward is reduced. It is shown that the threshold to perform pool hopping strategy is the situation when the number of all submitted shares is 43.5% of the diﬃculty level [33]. Accordingly, the rational miners would choose to mine in a mining pool when the total number of shares is below this threshold and leave the pool when the total number of shares is higher than this threshold. If the rational miners who choose to adopt hopping strategy can constantly earn the rewards more than the expected reward without hopping, more honest miners lose their deserved proﬁts. Moreover, if all miners choose to leave the mining pool when the number of all submitted shares is 43.5% of the diﬃculty level, no block can be mined in the pool.
3.2. Slush’s mechanism. Slush mechanism is introduced to prevent pool hopping problem [57]. Compared with proportional mechanism, slush mechanism measures mining power by scoring hash rate instead of simply counting submitted shares. As we discussed above, the value of each share decreases in time under proportional mechanism, i.e., the newer submitted shares are worth more than the older submitted shares in each round. Thus, slush mechanism aims to give more weight to those shares submitted in the late period of each round and to make the expected reward of each share equal. Slush mechanism uses an exponential function to calculate the score of a share sat time t0, i.e.,
C(s, t0) = e^τ(s)−t0/λ,
where  λ is a parameter controlling how fast the score of a share declines in time.  The lower the λis, the faster the decline is. Currently, the value of λis set to be 1200 in real-world slush mining pools
The information of Zhu would have been used in order to identify abnormal relationships In relation to a mining pool.  It is inherent that a mining pool would track a user’s contribution (eg abnormal relationship) in order to manage distribution of rewards and other operations.  Therefore the rejection is maintained.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20170228822 is directed to BLOCKCHAIN TECHNOLOGY TO SETTLE TRANSACTIONS:   [0055] There are currently many different ways to keep track of account balances in real time. One popular way is to store account balances in a SQL relational database or a "NoSQL" database such as a key-value store. This method is only scalable up to the maximum transaction rate that a particular server is able to handle. In order to achieve higher transactions per second, systems are often "sharded" across multiple servers.

US PG-PUB 20170228822 is directed to BLOCKCHAIN MINING USING TRUSTED NODES:   [0034 & 0035] As illustrated, example process 200 may, for example, begin at operation 202 and may proceed to operation 204 at which one or more wireless mobile services, such as voice, data, and/or like services (e.g., advertisement services, etc.) may, for example, be enabled, such as by an MSP via one or more appropriate approaches. For example, in some instances, to enable these or like services, an IMSI, ICCID, IMEI, MSISDN, and/or like identifiers and/or keys, as discussed above, may be registered by and/or with an MSP. At times, other suitable information, such as, for example, a user's billing address, bank account, proof of identity, etc. may also be registered by and/or with an MSP. In some instances, a model, processor, memory size, cryptographic accelerator, if applicable, or like parameters of a mobile device of interest may also be registered by and/or with an MSP. For example, this or like information may be recorded or logged in some manner, such as into a suitable system of an MSP, such as an OSS (e.g., OSS 110 of FIG. 1, etc.). At times, identifiers, keys, parameters, or other suitable records may be encoded via any suitable approach, such as to protect users' privacy, for example. Thus, as was indicated, in some instances, based, at least in part, on this or like records, a computational capability of a mobile device may, for example, be determined and/or certified by an MSP, such as to ensure and/or prove that the mobile device is not an ASIC-accelerated miner with an unfair advantage. 
In an implementation, a determined computational capability may, for example, be used, in whole or in part, to assess hashing rates of participating mobile devices, determine appropriate rewards and/or fees, or the like. In some instances, a version of an operating system or other software hosted on mobile devices may also affect mining performance and, as such, may be included in recorded information so as to be used, at least in part, for purposes of a reward and/or fee, or any other appropriate purpose. As will be seen, at times, this or like records may, for example, be included in a main blockchain, such as in a block header of a particular block, as one possible example, or, optionally or alternatively, in one or more sidechain blockchains, such as an internal MSP-related blockchain linked to a billing, rewards, fees, or the like. In this context, "main blockchain" refers to a blockchain with most proof of work, and "sidechain" blockchain or simply "sidechain" refers to a blockchain separate from a main blockchain but interoperable with the main blockchain. For example, a sidechain may be interoperable with a main blockchain via a one-way or two-way communication, such as to facilitate and/or support a transfer of value, assets, rights, etc., confirmation of an identity, or the like. In some instances, an MSP may, for example, also assess a computational capability of a mobile device to determine if a processing power of the mobile device is sufficient to perform requisite mining operations and, thus, whether to allow the mobile device to opt-in to a mining service. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154